             Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                            SOUTHERN (GREENBELT) DIVISION

                                          :
Cassie A Raley,                           :
                                          : Civil Action No.: ______
                   Plaintiff,             :
        v.                                :
                                          :
Waypoint Resource Group, LLC; and DOES 1- : COMPLAINT
10, inclusive,                            :
                                          :
                   Defendants.            :
                                          :

                For this Complaint, the Plaintiff, Cassie A Raley, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et. seq. (“TCPA”) and the invasions of Plaintiff’s

personal privacy by the Defendants and its agents in their illegal efforts to collect a consumer

debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Cassie A Raley (“Plaintiff”), is an adult individual residing in Upper

Marlboro, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and is a

“person” as defined by 47 U.S.C. § 153(39).
            Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 2 of 6



       5.      Defendant, Waypoint Resource Group, LLC (“Waypoint”), is a Texas business

entity with an address of 301 Sundance Parkway, Round Rock, Texas 78681, and is a

“consumer” as the term is defined by 15 U.S.C. § 1692a(3) and is a “person” as defined by 47

U.S.C. § 153(39).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Waypoint and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      Waypoint at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to Waypoint for collection, or

Waypoint was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Waypoint Engages in Harassment and Abusive Tactics

       12.     Around February 2020, Waypoint began calling Plaintiff in an attempt to collect

the Debt.

       13.     The calls were placed to Plaintiff’s cellular phone, number 240-xxx-7716.

       14.     The calls were placed from telephone number 240-204-9171.
                                                 2
          Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 3 of 6



       15.     When Plaintiff answered the calls from Waypoint, she heard a long pause and had

to hold on the line to be connected to a live agent.

       16.     The foregoing is indicative of a predictive dialer, an automated telephone dialing

system (ATDS) under the TCPA.

       17.     On or about February 7, 2020, Plaintiff demanded that the automated calls cease.

       18.     In complete disregard of Plaintiff’s cease request, Waypoint’s calls to Plaintiff’s

cellular telephone number continued.

       19.     Waypoint’s actions caused Plaintiff a significant amount of frustration, confusion

and anxiety.

   C. Plaintiff Suffered Actual Damages

       20.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       21.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       22.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       23.     Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged in

behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.




                                                  3
          Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 4 of 6



       24.     Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused a

telephone to ring repeatedly and engaged Plaintiff in telephone conversations with the intent to

annoy and harass Plaintiff.

       25.     Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       26.     Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used unfair

and unconscionable means to collect a debt.

       27.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       28.     The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                 COUNT II
       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
                           47 U.S.C. § 227, et seq.

       29.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       30.     At all times mentioned herein and within the last four years, Defendants called

Plaintiff on her cellular telephone using an automatic telephone dialing system (“ATDS” or

“Predictive Dialer”).

       31.     In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (FCC) defines a Predictive Dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that
                                                 4
             Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 5 of 6



“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

         32.    Defendants’ telephone systems have all the earmarks of a Predictive Dialer.

         33.    When Plaintiff answered the phone, she was met with a period of silence before

Defendants’ telephone system would connect her to the next available representative.

         34.    Defendants’ Predictive Dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

         35.    Plaintiff revoked her consent by her demand to cease calls to her cellular

telephone.

         36.    The calls from Defendants to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         37.    The telephone number called by Defendants was and is assigned to a cellular

telephone serviced Q- Link for which Plaintiff incurs charges for incoming calls pursuant to 47

U.S.C. § 227(b)(1).

         38.    Plaintiff was annoyed, harassed and inconvenienced by Defendants’ continued

calls.

         39.    Each of the aforementioned calls made by Defendants constitutes a violation of

the TCPA.

         40.    Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).




                                                  5
          Case 8:20-cv-02836-GJH Document 1 Filed 09/30/20 Page 6 of 6



       41.     As a result of each of Defendants’ knowing and/or willful violations of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 for each and

every violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                   PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                      against Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against Defendants;

                  4. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) & (C);

                  5. Punitive damages; and

                  6. Such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: September 30, 2020

                                             Respectfully submitted,

                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF




                                                6
